Case 5:19-bk-03544-RNO   Doc 15 Filed 09/10/19 Entered 09/10/19 14:05:27   Desc
                         Main Document    Page 1 of 13
Case 5:19-bk-03544-RNO   Doc 15 Filed 09/10/19 Entered 09/10/19 14:05:27   Desc
                         Main Document    Page 2 of 13
Case 5:19-bk-03544-RNO   Doc 15 Filed 09/10/19 Entered 09/10/19 14:05:27   Desc
                         Main Document    Page 3 of 13
Case 5:19-bk-03544-RNO   Doc 15 Filed 09/10/19 Entered 09/10/19 14:05:27   Desc
                         Main Document    Page 4 of 13
Case 5:19-bk-03544-RNO   Doc 15 Filed 09/10/19 Entered 09/10/19 14:05:27   Desc
                         Main Document    Page 5 of 13
Case 5:19-bk-03544-RNO   Doc 15 Filed 09/10/19 Entered 09/10/19 14:05:27   Desc
                         Main Document    Page 6 of 13
Case 5:19-bk-03544-RNO   Doc 15 Filed 09/10/19 Entered 09/10/19 14:05:27   Desc
                         Main Document    Page 7 of 13
Case 5:19-bk-03544-RNO   Doc 15 Filed 09/10/19 Entered 09/10/19 14:05:27   Desc
                         Main Document    Page 8 of 13
Case 5:19-bk-03544-RNO   Doc 15 Filed 09/10/19 Entered 09/10/19 14:05:27   Desc
                         Main Document    Page 9 of 13
Case 5:19-bk-03544-RNO   Doc 15 Filed 09/10/19 Entered 09/10/19 14:05:27   Desc
                         Main Document    Page 10 of 13
Case 5:19-bk-03544-RNO   Doc 15 Filed 09/10/19 Entered 09/10/19 14:05:27   Desc
                         Main Document    Page 11 of 13
Case 5:19-bk-03544-RNO   Doc 15 Filed 09/10/19 Entered 09/10/19 14:05:27   Desc
                         Main Document    Page 12 of 13
Case 5:19-bk-03544-RNO   Doc 15 Filed 09/10/19 Entered 09/10/19 14:05:27   Desc
                         Main Document    Page 13 of 13
